Citation Nr: 1146935
Decision Date: 12/23/11	Archive Date: 01/30/12

DOCKET NO.  10-38 249	)        DATE	DEC 23 2011

On appeal from the Department of Veterans Affairs Regional Office in Winston-Salem. North Carolina

THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

REPRESENTATION 

Veteran represented by:      The American Legion

ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1955 to January 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

FINDINGS OF FACT

1.	The Veteran in this case served on active duty from January 1955 to January
1959.

2.	A report from the Social Security Administration received by the Board on November 30, 2011, reflects that the Veteran died in October 2011.

CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time. 38 U.S.C.A.  7104(a) (West 2002); 38 C.F.R.  20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389,  212, 122 Stat. 4145, 4151 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 1 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack

-2-

of jurisdiction. See 38 U.S.C.A.  7104(a) (West 2002); 38 C.F.R.  20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. 20.1106(2011).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.  5121 A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." The Secretary will be issuing regulations governing the rules and procedures for substitution upon death. Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).

ORDER 

The appeal is dismissed.

ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

-3-



